DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 03/01/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 03/01/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 103 rejections to claims 1-10, Applicant’s arguments filed 03/01/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

With regard to the 103 rejections to claims 11-16, Applicant’s arguments filed 03/01/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

Regarding claims 11 and 12, Applicant argued: 
As set forth above, Applicant has amended Claims 1, 11, and 12 making these rejections moot. Moreover, none of the cited references teach or suggest the features of Claims
1, 11, and 12 as amended above (e.g., as described in paragraphs 57-62 of the application). See page 11 of Remarks.
In response to Applicant’s argument, Examiner respectfully disagrees.
Although the applicant merely asserts that none of the cited references fails to teach or suggest, the claim features of claims 11 and 12, the applicant fails to provide specific and detailed arguments. Moreover, the examiner has carefully reviewed the claim features in view of the cited references and notes that Wang in view of Hu clearly teaches, all the claims of 11 and 12, as stated in the Office Action of 12/17/2021.
	Therefore, the applicant’s argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656) and Grant et al (US Publication No. 2021/0281305).
Note: Wang claims priority of US Provisional Application No. 62/502,524 filed on 05/05/2017, thus Wang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/14/2018. 

Regarding claim 1, Wang teaches, a method of a user equipment, the method [FIG. 9; ¶0100-0101 and 0103-0104, a method performed by UE 400 for reporting a beam report] comprising: 
determining a plurality of reference signal received power values [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, a beam report 902/912/922 associated with a reference beam (or non-reference beam BPL) and a RX beam for which RSRP is provided, thus a differential RSRP between the RSRP corresponding to the reference beam (or non-reference beam) and the RSRP of the RX beam is determined, which requires determining RSRPs of the reference beam (or non-reference beam) and the Rx beam] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”), wherein each reference signal received power value of the plurality of reference signal received power values corresponds to a beam measurement [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that each RSRP of the RSRPs is associated with a beam measurement] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”); 
determining a difference between a first reference signal received power value of the plurality of reference signal received power values and a second reference signal received power value of the plurality of reference signal received power values [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, a beam report 902/912/922 including a differential RSRP between the RSRP corresponding the reference beam (or non-reference beam BPL) and the RSRP corresponding to the RX beam for which the RSRP is provided, thus which requires determining the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”);
transmitting information indicating the second reference signal received power value using a first encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, transmitting the beam report 912 including the differential RSRP (note that the differential RSRP indicates the RSRP of the RX beam (i.e., second reference signal received power value)) using a reporting format associated with the beam report 912 (i.e., first encoding scheme)] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”); and 
transmitting the information indicating the second reference signal received power value using a second encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, transmitting the beam report 922) including the differential RSRP (note that the different RSRP indicates the RSRP of the RX beam (i.e., second reference signal received power value)) using a reporting format associated with the beam report 922 (i.e., second encoding scheme)] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”), wherein the first encoding scheme is different from the second encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that the reporting format 912 is different from the reporting format 922] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”).  
Although Wang teaches, “transmitting information indicating the second reference signal received power value using a first encoding scheme” and “transmitting the information indicating the second reference signal received power value using a second encoding scheme” as set forth above, Wang does not explicitly teach (see, emphasis), in response to the difference being less than or equal to a predetermined threshold, transmitting information indicating a second power value using a first scheme; in response to the difference being greater than the predetermined threshold, transmitting information indicating the second power value using a second scheme.
However, Hu teaches, in response to the difference being less than or equal to a predetermined threshold, transmitting information indicating a second power value using a first scheme [FIG. 8; ¶0052, if the difference (between the first and the second reference signal power values) is less than a threshold, reporting an average of the reference signal power values (i.e., first scheme)]; in response to the difference being greater than the predetermined threshold, transmitting information indicating the second power value using a second scheme [FIG. 8; ¶0052-0053, if the difference (between the first and the second reference signal power values) is greater than the threshold, reporting a maximum value between the first and second reference signals power values (i.e., second scheme)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang by including the above-mentioned features as taught by Hu because it would provide the system with the enhanced capability of providing an accurate power value reflecting an actual channel condition associated with a cell [¶0053 of Hu].
Although Wang teaches, “determining a difference between a first reference signal received power value of the plurality of reference signal received power values ... transmitting information indicating the second reference signal received power value using a first encoding scheme ... transmitting the information indicating the second reference signal received power value using a second encoding scheme” as set forth above, Wang in view of Hu does not explicitly teach (see, emphasis), 
a plurality of reference signal received power values for a plurality of channel state information reference signals (CSI-RS) ... 
a first reference signal received power value of the plurality of reference signal received power values for a first CSI-RS of the plurality of CSI-RSs and a second reference signal received power value of the plurality of reference signal received power values for a second CSI-RS of the plurality of CSI-RSs ...
transmitting information indicating the second reference signal received power value ...  with a second CSI-RS resource indicator (CRI) corresponding to the second CSI-RS ...
However, Grant teaches, 
a plurality of reference signal received power values for a plurality of channel state information reference signals (CSI-RS) [¶0132, corresponding measurements (e.g., RSRP) for one or more CSI-RS resources]... 
a first reference signal received power value of the plurality of reference signal received power values for a first CSI-RS of the plurality of CSI-RSs [¶0132, corresponding measurements (e.g., RSRP) for one or more CSI-RS resources; note that one of RSRP measurement corresponding to one of the one or more CSI-RS resource] and a second reference signal received power value of the plurality of reference signal received power values for a second CSI-RS of the plurality of CSI-RSs [¶0132, corresponding measurements (e.g., RSRP) for one or more CSI-RS resources; note that another one of RSRP measurement corresponding to another one of the one or more CSI-RS resource] ...
transmitting information indicating the second reference signal received power value ...  with a second CSI-RS resource indicator (CRI) corresponding to the second CSI-RS [¶0132, (UE) reports/transmits the corresponding RSRP measurement(s) with index (CRI) corresponding to the one or more CSI-RS resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features as taught by Grant because it would provide the system with the enhanced capability of allowing the system to maintain multiple beam pair links in an efficient manner [¶0132 of Grant].

Regarding claim 2, Wang in view of Hu and Grant teaches, all the limitations of claim 1, and Wang further teaches, transmitting the information using one or more data structures [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, performing the beam report 912/922 including a data structure of BPL index/Tx beam index and differentia RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”);  
and each data structure of the one or more data structures comprises a beam indicator and a differential value [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that the data structure of the beam report 912/922 includes the BPL index/Tx beam index and the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”).

Regarding claim 3, Wang in view of Hu and Grant teaches, all the limitations of claim 1, and Wang further teaches, wherein the first encoding scheme comprises transmitting the information using only one data structure of the one or more data structures [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, the reporting format associated with the beam report 912 (i.e., first encoding scheme includes only one data structure of the BPL index/Tx beam index and the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”).     

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656) and further in view of Grant et al (US Publication No. 2021/0281305) and further in view of Yuan et al (US Publication No. 2020/0344770).

Regarding claim 4, although Wang in view of Hu and Grant teaches, all the limitations of claim 2 and particularly, “second encoding scheme” and “information indicating the second reference signal received power value” as set forth above, Wang in view of Hu and Grant does not explicitly teach (see, emphasis), transmitting the information using two data structures.
However, Yuan teaches, transmitting information using two data structures [FIGS. 13 and 18-19, ¶0097 and 0101-0103, transmitting RSRP value(s) (i.e., information) using two segments 1-2 (i.e., two data structures); note that e.g., see ¶0097 and FIG. 13, the segment 1 contains RSRP 1 and differential RSRP 2 value (4 bits) for the second beam and the segment 2 contain RSRP 2, 3, 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu and Grant by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].    

Regarding claim 5, Wang in view of Hu and Grant teaches, all the limitations of claim 4 and particularly, “second encoding scheme”, “information indicating the second reference signal received power value” and “two data structures” as set forth above, and Yuan further teaches, the two data structures are combined to produce information [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the two segments 1-2 are combined to produce information including RSRP value(s)].    

Regarding claim 6, Wang in view of Hu and Grant teaches, all the limitations of claim 4 and particularly, “second encoding scheme”, “information indicating the second reference signal received power value” and “two data structures” as set forth above, and Yuan further teaches, in response to the beam indicator of a first data structure ... comprising a predetermined value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, when the segment 1 contains a bit indicating “outage”], the differential value of the first data structure is combined with the differential value of a second data structure to produce the information [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the differential RSRP value of the segment 1 is combined with the differential RSRP value of the segment 2 to produce the information of the RSRP value(s)].  

Regarding claim 7, Wang in view of Hu and Grant teaches, all the limitations of claim 4 and particularly, “the predetermined value” as set forth above, and Yuan further teaches, the predetermined value comprises a null indicator [FIG. 18; ¶0101, predetermined value comprises a bit being “0”].  

Regarding claim 8, although Wang in view of Hu and Grant teaches, all the limitations of claim 1 and particularly “the first reference signal received power value” and “second encoding scheme”, Wang in view of Hu and Grant does not explicitly teach (see, emphasis), the first reference signal received power is a strongest beam. 
However, Yuan teaches, the first reference signal received power is a strongest reference signal received power value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the first beam is a strongest beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].    
 
Regarding claim 9, although Wang in view of Hu and Grant teaches, all the limitations of claim 1 and particularly “the first reference signal received power value” and “second encoding scheme”, Wang in view of Hu and Grant does not explicitly teach (see, emphasis), the first reference signal received power is a fixed reference signal received power value.
However, Yuan teaches, the first reference signal received power is a fixed reference signal received power value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the first beam is a strongest beam which is considered as a fixed value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].    

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656) and further in view of Grant et al (US Publication No. 2021/0281305) and further in view of “Discussion of beam management and reporting”, 3GPP TSG RAN WG1 Meeting #90bis, Prague, P.R. Czech 9th – 13th October 2017 (R1-1717866) (hereinafter, “3GPP1”).

Regarding claim 10, although Wang in view of Hu and Grant teaches, all the limitations of claim 1 and particularly, "the first encoding scheme"  and “the second encoding scheme” as set forth above, Wang in view of Hu and Grant does not explicitly teach (see, emphasis), wherein the second encoding scheme comprises a higher resolution encoding than the first encoding scheme.
	However, the feature, an encoding scheme comprises a higher resolution encoding than another encoding scheme, is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 “Discussion of beam management and reporting”, 3GPP TSG RAN WG1 Meeting #90bis, Prague, P.R. Czech 9th – 13th October 2017 (R1-1717866) teaches, a second encoding scheme comprises a higher resolution encoding than a first encoding scheme [page 3; third bullet, differential RSRP between two adjacent CSI-RS beams requires different number of bits to encode and for example, ceil (log2(X+1)) bits where X is a positive integer (the differential value to be encoded); note the higher X (i.e., second encoding scheme), the more bits (i.e., higher resolution)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Wang in view of Hu and Grant, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656).

Regarding claim 11, Wang teaches, an apparatus comprising a user equipment, the apparatus further comprising [FIGS. 4 and 9; ¶0100-0101 and 0103-0104, UE]: 
a processor [FIG. 4 and ¶0075, a processor 410] that:
determines a plurality of reference signal received power values [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, a beam report 902/912/922 associated with a reference beam (or non-reference beam BPL) and a RX beam for which RSRP is provided, thus a differential RSRP between the RSRP corresponding to the reference beam (or non-reference beam) and the RSRP of the RX beam is determined, which requires determining RSRPs of the reference beam (or non-reference beam) and the Rx beam] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”), wherein each reference signal received power value of the plurality of reference signal received power values corresponds to a beam measurement [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that each RSRP of the RSRPs is associated with a beam measurement] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”);
determines a difference between a first reference signal received power value of the plurality of reference signal received power values and a second reference signal received power value of the plurality of reference signal received power values [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, a beam report 902/912/922 including a differential RSRP between the RSRP corresponding the reference beam (or non-reference beam BPL) and the RSRP corresponding to the RX beam for which the RSRP is provided, thus which requires determining the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”); and 
a transmitter [FIG. 4 and ¶0075, a transceiver 420]:
transmits information indicating the second reference signal received power value using a first encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, transmitting the beam report 912 including the differential RSRP (note that the differential RSRP indicates the RSRP of the RX beam (i.e., second reference signal received power value)) using a reporting format associated with the beam report 912 (i.e., first encoding scheme)] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”); and 
transmits the information indicating the second reference signal  received power value using a second encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, transmitting the beam report 922) including the differential RSRP (note that the different RSRP indicates the RSRP of the RX beam (i.e., second reference signal received power value)) using a reporting format associated with the beam report 922 (i.e., second encoding scheme)] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”), wherein the first encoding scheme is different from the second encoding scheme [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that the reporting format 912 is different from the reporting format 922] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”). 
Although Wang teaches, “transmits information indicating the second reference signal received power value using a first encoding scheme” and “transmits the information indicating the second reference signal received power value using a second encoding scheme” as set forth above, Wang does not explicitly teach (see, emphasis), in response to the difference being less than or equal to a predetermined threshold, transmits information indicating a second power value using a first scheme; in response to the difference being greater than the predetermined threshold, transmits information indicating the second power value using a second scheme.
However, Hu teaches, in response to the difference being less than or equal to a predetermined threshold, transmits information indicating a second power value using a first scheme [FIG. 8; ¶0052, if the difference (between the first and the second reference signal power values) is less than a threshold, reporting an average of the reference signal power values (i.e., first scheme)]; in response to the difference being greater than the predetermined threshold, transmits information indicating the second power value using a second scheme [FIG. 8; ¶0052-0053, if the difference (between the first and the second reference signal power values) is greater than the threshold, reporting a maximum value between the first and second reference signals power values (i.e., second scheme)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang by including the above-mentioned features as taught by Hu because it would provide the system with the enhanced capability of providing an accurate power value reflecting an actual channel condition associated with a cell [¶0053 of Hu].

Regarding claim 12, a method of a network device [FIG. 9; ¶0100-0101, 0103-0104, TRP or gNB 500]. Claim 12 is merely different from claim 11 in that it recites claimed features from the perspective of an opposing device to a device used in claim 11, but recites similar features to claim 11 without adding further patentable feature. Thus, claim 12 is rejected at least based on a similar rational applied to claim 11.  

Regarding claim 13, Wang in view of Hu teaches, all the limitations of claim 12, and Wang further teaches,
receiving the information indicating the second reference signal received power
value comprises receiving the information using one or more data structures [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, performing the beam report 912/922 including a data structure of BPL index/Tx beam index and differentia RSRP; note that the beam report is received by TRP or gNB] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”; and
each data structure of the one or more data structures comprises a beam indicator
and a differential value [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, note that the data structure of the beam report 912/922 includes the BPL index/Tx beam index and the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”).

Regarding claim 14, Wang in view of Hu teaches, all the limitations of claim 13, and Wang further teaches, wherein the first encoding scheme comprises receiving the information using only one data structure of the one or more data structures [FIG. 9; ¶0100-0101, 0103-0104 and 0118-0119, the reporting format associated with the beam report 912 (i.e., first encoding scheme includes only one data structure of the BPL index/Tx beam index and the differential RSRP] (US Prov. Application No. 62/502/524 filed 05/05/2021; pages 3-6; tables 1-3; section “beam reporting”)

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656) and further in view of Yuan et al (US Publication No. 2020/0344770).

Regarding claim 15, although Wang in view of Hu teaches, all the limitations of claim 13 and particularly, “second encoding scheme” and “information indicating the second reference signal received power value” as set forth above, Wang in view of Hu does not explicitly teach (see, emphasis), receiving the information using two data structures.
However, Yuan teaches, receiving information using two data structures [FIGS. 13 and 18-19, ¶0097 and 0101-0103, transmitting RSRP value(s) (i.e., information) using two segments 1-2 (i.e., two data structures); note that e.g., see ¶0097 and FIG. 13, the segment 1 contains RSRP 1 and differential RSRP 2 value (4 bits) for the second beam and the segment 2 contain RSRP 2, 3, 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].    

Regarding claim 16, although Wang in view of Hu and Yuan teaches, all the limitations of claim 15 and particularly, “information indicating the second reference signal received power value” and “two data structures” as set forth above, and Yuan further teaches, the two data structures are combined to produce information [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the two segments 1-2 are combined to produce information including RSRP value(s)]. 

Regarding claim 17, although Wang in view of Hu and Yuan teaches, all the limitations of claim 15 and particularly, “second encoding scheme”, “information indicating the second reference signal received power value” and “two data structures” as set forth above, and Yuan further teaches, in response to the beam indicator of a first data structure ... comprising a predetermined value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, when the segment 1 contains a bit indicating “outage”], the differential value of the first data structure is combined with the differential value of a second data structure to produce the information [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the differential RSRP value of the segment 1 is combined with the differential RSRP value of the segment 2 to produce the information of the RSRP value(s)].

Regarding claim 18, although Wang in view of Hu and Yuan teaches, all the limitations of claim 17 and particularly, “the predetermined value” as set forth above, and Yuan further teaches, the predetermined value comprises a null indicator [FIG. 18; ¶0101, predetermined value comprises a bit being “0”].  

Regarding claim 19, although Wang in view of Hu teaches, all the limitations of claim 12 and 
particularly “the first reference signal received power value” and “second encoding scheme”, Wang in view of Hu does not explicitly teach (see, emphasis), the first reference signal received power is a strongest beam. 
However, Yuan teaches, the first reference signal received power is a strongest reference signal received power value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the first beam is a strongest beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].

Regarding claim 20, although Wang in view of Hu teaches, all the limitations of claim 12 particularly “the first reference signal received power value” and “second encoding scheme”, Wang in view of Hu does not explicitly teach (see, emphasis), the first reference signal received power is a fixed reference signal received power value.
However, Yuan teaches, the first reference signal received power is a fixed reference signal received power value [FIGS. 13 and 18-19, ¶0097 and 0101-0103, the first beam is a strongest beam which is considered as a fixed value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Hu by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of carrying more payload information to improve a beam report transmission solution [¶0018 of Yuan].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/            Supervisory Patent Examiner, Art Unit 2469